OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21623 Pioneer Equity Opportunity Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 29, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Opportunity Fund Schedule of Investments 2/28/13 Shares Value COMMON STOCKS - 103.8% Energy - 8.8% Oil & Gas Equipment & Services - 1.6% National Oilwell Varco, Inc. $ Oil States International, Inc. * $ Integrated Oil & Gas - 0.8% Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 6.4% Cabot Oil & Gas Corp. $ Cobalt International Energy, Inc. * Marathon Oil Corp. Plains Exploration & Production Co. * Whiting Petroleum Corp. * $ Total Energy $ Materials - 6.2% Diversified Chemicals - 2.6% Eastman Chemical Co. $ LyondellBasell Industries NV $ Specialty Chemicals - 0.9% Ecolab, Inc. $ Metal & Glass Containers - 1.7% Crown Holdings, Inc. * $ Diversified Metals & Mining - 1.0% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 10.4% Building Products - 1.2% Owens Corning * $ Construction & Engineering - 1.9% Great Lakes Dredge & Dock Corp. $ Electrical Components & Equipment - 2.3% AMETEK, Inc. $ Eaton Corp Plc $ Industrial Conglomerates - 1.4% Danaher Corp. $ Construction & Farm Machinery & Heavy Trucks - 2.3% Joy Global, Inc. $ PACCAR, Inc. $ Industrial Machinery - 1.3% SPX Corp. $ Total Capital Goods $ Transportation - 2.6% Airlines - 2.6% Allegiant Travel Co. $ Total Transportation $ Consumer Durables & Apparel - 5.8% Housewares & Specialties - 1.6% Jarden Corp. * $ Leisure Products - 0.4% Brunswick Corp. $ Apparel, Accessories & Luxury Goods - 3.0% Hanesbrands, Inc. * $ True Religion Apparel, Inc. $ Footwear - 0.8% Crocs, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 4.6% Hotels, Resorts & Cruise Lines - 1.4% Wyndham Worldwide Corp. $ Restaurants - 3.2% Chipotle Mexican Grill, Inc. * $ Starbucks Corp. $ Total Consumer Services $ Food & Staples Retailing - 1.5% Food Retail - 1.5% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 10.7% Brewers - 1.2% Anheuser-Busch InBev NV (A.D.R.) $ Soft Drinks - 3.2% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Agricultural Products - 1.9% Ingredion, Inc. $ Packaged Foods & Meats - 2.7% Green Mountain Coffee Roasters, Inc. * $ McCormick & Co., Inc. $ Tobacco - 1.7% Altria Group, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 4.6% Health Care Equipment - 3.7% ABIOMED, Inc. * $ HeartWare International, Inc. * Insulet Corp. * $ Managed Health Care - 0.9% Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 15.2% Biotechnology - 7.3% Affymax, Inc. * $ Amarin Corp Plc (A.D.R.) * Ariad Pharmaceuticals, Inc. * Celgene Corp. * Lexicon Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * Pharmacyclics, Inc. * Synta Pharmaceuticals Corp. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 7.9% Actavis, Inc. * $ Jazz Pharmaceuticals Plc * Merck & Co., Inc. Pfizer, Inc. Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.6% Regional Banks - 2.6% CIT Group, Inc. * $ Signature Bank * $ Total Banks $ Diversified Financials - 4.8% Consumer Finance - 3.7% American Express Co. $ Discover Financial Services First Cash Financial Services, Inc. * $ Asset Management & Custody Banks - 1.1% Walter Investment Management Corp. * $ Total Diversified Financials $ Real Estate - 2.1% Office REIT's - 0.8% Alexandria Real Estate Equities, Inc. $ Residential REIT's - 1.3% American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 13.5% Internet Software & Services - 2.3% Google, Inc. * $ Data Processing & Outsourced Services - 3.7% Mastercard, Inc. $ Visa, Inc. $ Application Software - 4.1% Aspen Technology, Inc. * $ Citrix Systems, Inc. * Nuance Communications, Inc. * Splunk, Inc. * $ Systems Software - 3.4% Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.3% Computer Hardware - 1.7% Apple, Inc. $ Computer Storage & Peripherals - 1.6% SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.3% Semiconductors - 1.3% Analog Devices, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.8% Integrated Telecommunication Services - 0.8% Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 5.0% Electric Utilities - 1.1% PPL Corp. $ Multi-Utilities - 3.9% CMS Energy Corp. $ Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $14,396,003) $ TOTAL INVESTMENT IN SECURITIES - 103.8% (Cost $14,396,003) (a) $ OTHER ASSETS & LIABILITIES - (3.8)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT's Real Estate Investment Trust. (A.D.R.) American Depositary Receipt. (a) At February 28, 2013, the net unrealized gain on investments based on cost for federal, Income tax purposes of $14,625,361 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of February 28, 2013, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $- $- $ 18,762,727 Total $- $- $ 18,762,727 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Equity Opportunity Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date April 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date April 29, 2013 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer and Chief Financial and Accounting Officer Date April 29, 2013 * Print the name and title of each signing officer under his or her signature.
